PER CURIAM.
Justice EDMUNDS took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the judgment of the three-judge panel of the Superior Court, Wake County. Accordingly, the judgment of the three-judge panel of the Superior Court, Wake County is left undisturbed and stands without precedential value. See, e.g., State v. Long, 365 N.C. 5, 705 S.E.2d 735 (2011) (per curiam); State v. Greene, 298 N.C. 268, 258 S.E.2d 71 (1979) (per curiam).
AFFIRMED.